Citation Nr: 1455263	
Decision Date: 12/16/14    Archive Date: 12/24/14

DOCKET NO.  10-02 618	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for atrophy/loss of muscle mass of the low back, to include as secondary to service-connected peripheral vascular disease of the bilateral lower extremities or service-connected diabetes mellitus, type II.

2.  Entitlement to service connection for atrophy/loss of muscle mass of the bilateral lower extremities, to include as secondary to service-connected peripheral vascular disease of the bilateral lower extremities or service-connected diabetes mellitus, type II.


REPRESENTATION

Veteran represented by:	The American Legion



ATTORNEY FOR THE BOARD

Journet Shaw, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1968 to July 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In addition to the paper claims file, there are Virtual VA and Veterans Benefit Management System (VBMS) paperless claims files associated with the Veteran's appeal.  A review of the Virtual VA and VBMS electronic claims file do not reveal any additional evidence pertinent to the present appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Unfortunately, a remand is required in this case for the issues on appeal.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that the Veteran is afforded every possible consideration.

The Veteran contends that his current low back and bilateral lower extremity symptoms of pain, numbness and weakness are a result of atrophy or loss of muscle mass, which was caused by his service-connected peripheral vascular disease of the bilateral lower extremity or service-connected diabetes mellitus, type II.  

With regard to the Veteran's service connection claim for atrophy or loss of muscle mass in his bilateral lower extremities, the Board finds that the medical evidence reflects inconsistent findings as to whether the Veteran has such a current diagnosis.  A September 2008 VA examination report for the Veteran's peripheral vascular disease noted that the Veteran had severe neuropathy in his lower extremities which caused considerable muscle atrophy in his right leg.  The September 2008 VA examiner noted that the Veteran had marked atrophy of the right calf musculature, but could not find the extent to which his lower extremities disability was caused by his peripheral vascular disease or his neuropathy.  An April 2009 private nerve conduction (NC) study and electromyography (EMG) report found no documentation of either peripheral neuropathy or mononeuropathy.  The study did find atrophy of the gastrocnemius and tibalis anterior muscles, which was found to be long-standing.  However, the report also noted no active denervation in the abnormal muscles, but a picture of denervation of these two muscles in the distant past.  The Veteran underwent an April 2009 VA examination, however, other than noting the findings of the private NC and EMG report, the VA examiner did not make any specific findings as to whether the Veteran had a current diagnosis for atrophy or loss of muscle mass of the bilateral lower extremities.  The Board finds that the April 2009 VA examination was inadequate upon which to decide the Veteran's service connection claim for atrophy or loss of muscle mass of the bilateral lower extremities.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Therefore, on remand, the Veteran should be provided a new VA examination to resolve the conflicting medical evidence, to determine whether the Veteran has a current disability of the bilateral lower extremities, and to determine the etiology of any such disability, to include as secondary to his service-connected disabilities. 

With regard to the Veteran's service connection claim for his low back disability, no specific low back disability diagnosis has been made.  A September 2008 VA examination report for the Veteran's peripheral vascular disease noted that the Veteran experienced a lumbosacral spine problem that caused pain when walking.  At an April 2009 VA examination, the VA examiner made some abnormal findings, including mild antalgic movements, moderate bilateral paravertebral muscle spasm, and limited range of motion with some pain (extension at 18 degrees, flexion at 100 degrees, right and left lateral flexion at 30 degrees and right and left rotation at 50 degrees).  No atrophy or loss of the muscle mass was found for any of the muscles of the back.  An April 2009 x-ray showed minimal anterior subluxation of L5 on S1 without evidence of spondylosis, small anterior osteophytes and an arterial vascular graft.  The April 2009 VA examiner found no muscle atrophy or loss of muscle mass in the Veteran's lower back, but made no finding as to whether the Veteran's abnormal examination results were evidence of another low back disability.  The VA examiner did opine that there was no relationship between low back pain and peripheral vascular disease of the lower extremities.  No opinion was offered as to any possible relationship between his low back pain and his service-connected diabetes mellitus, type II.  As the medical evidence suggests that the Veteran may have a low back problem, a new VA examination, on remand, is required to determine whether the Veteran has a current low back disability and the etiology of such disability, to include as secondary to his service-connected disabilities.  See Barr v. Nicholson, supra.

The record also includes an April 2009 private opinion from the Veteran's private treating physician, Dr. Metcalf, which was received after the Veteran's VA examination.  He opined that the Veteran's current back and right calf muscle atrophy was related to the Veteran's service-connected diabetes mellitus, type II, and peripheral vascular disease.  The Board finds that it cannot rely on Dr. Metcalf's opinion as it is neither supported by any medical findings of the Veteran's current back or lower extremities condition nor did it cite to specific medical records for the opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  However, on remand, the VA examiner must consider and address Dr. Metcalf's opinion.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain all of the Veteran's outstanding treatment records for the Veteran's low back disability and bilateral lower extremities disability that are not currently of record.  The Veteran must be provided with the necessary authorizations for the release of any treatment records.  The AOJ must then obtain and associate the records with the claims file.

2.  After any additional records are associated with claims file, the AOJ should schedule the Veteran for a VA examination by an appropriately qualified examiner to determine the nature and etiology of any current low back disability, to include atrophy or loss of muscle mass.  

The claims file, including a copy of this REMAND, should be made available to the examiner.

All appropriate tests and studies should be conducted.

After a review of the record on appeal, the examiner should respond to the following:

a.  Identify and diagnose any current low back disability.  

b.  Is it at least as likely as not (50 percent probability or more) that the Veteran's low back disability had its onset in service, or is otherwise etiologically related to an injury, disease or event in service?

c.  Is it at least as likely as not (50 percent probability or more) that the Veteran's low back disability was caused or permanently aggravated by (worsened beyond the natural progression of such disability) the Veteran's service-connected diabetes mellitus, type II, or service-connected peripheral vascular disease of the bilateral lower extremities?  

All examination findings, along with the complete rationale for all opinions expressed, should be discussed in the examination report.

3.  In conjunction with the above, the AOJ should schedule the Veteran for a VA examination to determine the nature and etiology any current bilateral lower extremities disability, to include atrophy or loss of muscle mass.  

The claims file, including a copy of this REMAND, should be made available to the examiner.

All appropriate tests and studies should be conducted.

After a review of the record on appeal, the examiner should respond to the following:

a.  Identify and diagnose any current bilateral lower extremities disability.

b.  Is it at least as likely as not (50 percent probability or more) that the Veteran's bilateral lower extremities disability had its onset in service, or is otherwise etiologically related to an injury, disease or event in service?

c.  Is it at least as likely as not (50 percent probability or more) that the Veteran's bilateral lower extremities disability was caused or permanently aggravated by (worsened beyond the natural progression of such disability) the Veteran's service-connected diabetes mellitus, type II, or service-connected peripheral vascular disease of the bilateral lower extremities?

In providing the above opinions, the examiner should consider and address the April 2009 private opinion of Dr. Metcalf, which found that the Veteran's back and right calf atrophy were related to his service-connected diabetes mellitus, type II, and his service-connected peripheral vascular disease.  

The examiner should also consider and address the conflicting medical evidence as to whether the Veteran has peripheral neuropathy of the bilateral lower extremities.  

All examination findings, along with the complete rationale for all opinions expressed, should be discussed in the examination report.

4.  Then, the AOJ should readjudicate the claims.  If the benefits sought on appeal remain denied, the Veteran should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence received, and all applicable laws and regulations considered pertinent to the issue currently on appeal.  A reasonable period of time should be allowed for response before the appeal is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




